Title: From George Washington to John Hancock, 14 January 1776
From: Washington, George
To: Hancock, John



Sir
Cambridge January the 14. 1776

I am exceedingly sorry, that I am under the necessity of applying to you & calling the attention of Congress to the State of

our Arms, which is truly alarming. Upon the dissolution of the Old Army, I was apprehensive that the New, would be deficient in this Instance, and that the want might be as Inconsiderable as possible, I gave it in orders that the Arms of such men as did not reinlist, should be (or such of them as were good) retained at the prices which should be affixed by persons appointed to inspect & Value them; And that we might be sure of them, I added, that there would be a Stoppage of pay for the Months of Novr & December, from those who should carry their Firelocks away, without their being first examined—I hoped by these precautions, to have procured a considerable number: But Sir I find with much concern, that from the badness of the Arms, & the disobedience of too many in bearing them of, without a previous inspection, that very few were collected—Neither are we to expect, that many will be brought in by the New recruits—the Officers who are out Enlisting, having reported that few men who have Arms will engage in the Service, and that they are under the disagreable alternative of taking men without Arms, or of getting none. Unhappy situation and much to be deplored! especially when we have every reason to convince us, that we have to contend with a formidable Army, well provided of every necessary, and that there will be a most vigorous exertion of Ministerial vengeance against us, as soon as they think themselves in a condition for It. I hope It is in the power of Congress to afford us releif; If it is not, what must, what can be done?
Our Treasury is almost exhausted, and the demands against it, very considerable; A constant supply of money to answer every claim & exigency, would much promote the good of the service; In the common affairs of life, It is usefull; In War, it is absolutely necessary & Essential—I would beg leave too, to remind you of Tents, and of their importance; hoping that If an opportunity has offered, you have procured them.
I fear that our Army will not be raised to the New-establishment in any reasonable time, If ever; the Enlisting goes on so very slow, that It almost seems at an end.
In my Letter of the 4 Instant I wrote you, that I had received certain Intelligence from a Mr Hutchinson & others, that 2 of the 5 Regiments from Cork were arrived at Hallifax, One at Boston, & the 2 others had sailed for Quebec, & had not been

heard of—I am now assured as a matter to be relyed on, by four Captains of Ships, who left England about the 2d of November, & who appear to be men of veracity, That the whole of those Regiments (except the three Companies that arrived at Boston sometime agoe) when they sailed, were at Milford Haven, where they had been obliged to put in by a violent Storm the 19 of October; that they would not be able to leave It for a considerable time, as they were under the necessity of repairing their Vessels & getting some new ones taken up. Such is the Incertainty & contradiction in what I now hear, that It is not possible to know, what to beleive or disbeleive.
I wrote to the General Court Yesterday & to the Convention of New-Hampshire immediately upon Seeing the great deficiency in our Arms, praying that they would Interest themselves in the matter & furnish me with all in their power—Whether I shall get any, or what Quantity I cannot determine, having not received their Answers. the same application will be made to the Governments of Connecticut & Rhode Island.
I do myself the honour to send you Sundry News papers, I received from the above mentioned Captains, as they may be later than any you have seen, & contain some Interesting Intelligence. I have the Honour to be with much esteem & regard Your Most Obdt Servt

Go: Washington

